 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    STEPHEN LEE SWEZEY,
                                                    NO: 2:19-CV-0372-TOR
 8                              Plaintiff,
                                                    ORDER OF DISMISSAL WITHOUT
 9          v.                                      PREJUDICE

10    OKANAGON COUNTY JAIL,
      KUSH, RANDY KLINE and JOHN
11    DEVON,

12                              Defendants.

13

14         BEFORE THE COURT is the Court’s Order to Comply with Filing Fee

15   Requirements. ECF No. 4. The Court has reviewed the record and files herein and

16   is fully informed. For the reasons discussed below, this action is dismissed without

17   prejudice.

18         On October 30, 2019, Plaintiff, then a prisoner at the Spokane County

19   Detention Services, filed a pro se civil rights complaint without paying the filing fee

20   or seeking leave to proceed in forma pauperis, but simply asking the Court to accept



     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 1
 1   his case without the filing fee. ECF No. 1-2. Plaintiff did not comply with 28 U.S.C.

 2   § 1915(a)(2), which requires a prisoner seeking to bring a civil action without

 3   prepayment of the filing fee to submit a certified copy of his trust fund account

 4   statement (or institutional equivalent) for the six months immediately preceding the

 5   filing of the complaint.

 6         Plaintiff was advised of the deficiencies concerning his request to proceed

 7   without prepayment of the filing fee, including the requirement that he keep the

 8   Court advised on any change of address. ECF No. 3. He did not cure these

 9   deficiencies and filed nothing further in this action.

10         Plaintiff was advised that before the Court may proceed with his civil action,

11   he must either pay the applicable fee of $400.00 ($350.00 filing fee, plus $50.00

12   administrative fee) or comply with the in forma pauperis statute. ECF No. 4.

13   Plaintiff was further advised that failure to do either within 21 days would result in

14   the dismissal of this case. Id. ECF No. 4 was returned to the Court as undeliverable,

15   as Plaintiff was no longer in custody, and he has not provided the Court with any

16   change of address. ECF No. 5. No filing fee has been paid or in forma pauperis

17   application filed.

18         Parties filing actions in the United States District Court are required to pay

19   filing fees. 28 U.S.C. § 1914(a). An action may proceed without the immediate

20   payment of a filing fee only upon granting of in forma pauperis status. See 28 U.S.C.




     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 2
 1   § 1915. Failure to pay the statutory filing fee will result in dismissal of these actions

 2   without prejudice. See Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir. 1995)

 3   (district court has authority to dismiss without prejudice prisoner complaint for

 4   failure to pay partial filing fee); In re Perroton, 958 F.2d 889, 890 (9th Cir. 1992)

 5   (affirming dismissal of appeal of pro se litigant for failure to pay required filing

 6   fees).

 7   ACCORDINGLY, IT IS HEREBY ORDERED:

 8            This action is DISMISSED without prejudice for failing to pay the filing fee

 9   or filing a properly completed Application to Proceed In Forma Pauperis pursuant

10   to 28 U.S.C. §§ 1914(a) and 1915(a).

11            The District Court Clerk is directed to enter this Order, enter judgment

12   accordingly, furnish a copy to Plaintiff at his last known address, and CLOSE the

13   file.

14            DATED March 10, 2020.

15

16                                     THOMAS O. RICE
                                Chief United States District Judge
17

18

19

20




     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 3
